           Case 1:20-cv-07645-PGG Document 12
                                           11 Filed 01/07/21
                                                    01/05/21 Page 1 of 2




JAMES E. JOHNSON                 THE CITY OF NEW YORK                          Sharon Sprayregen
Corporation Counsel                                                            Tel.: (212) 356-0873
                                LAW DEPARTMENT                              ssprayre@law.nyc.gov
                                     100 CHURCH STREET
                                     NEW YORK, NY 10007
                              Memo Endorsed: This application is granted, and the conference
VIA ECF                       previously scheduled for January 14, 2021 is adjourned to February 4,
Hon. Paul G. Gardephe         2021 at 9:15 a.m
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007
                                Dated: January 7, 2021          January 5, 2021

                 Re:   A.W., individually and on behalf of J.W.., a child with a disability, v. New
                       York City Department of Education
                       20-CV-07645 (PGG)

Dear Judge Gardephe:

        I am the Assistant Corporation Counsel assigned to the defense of the New York City
Department of Education (DOE) in above-referenced action brought under the Individuals with
Disabilities Education Act, 20 U.S.C. § 1400, et seq, in which Plaintiffs sought implementation
of an administrative order, and to recover attorney’s fees incurred in the course of administrative
proceeding. Notably, the administrative order has now been implemented, and the only issue to
be resolved is Plaintiffs’ claim for fees and expenses.

         I write to request (1) a three week extension of Defendant’s time to answer Plaintiffs’
Complaint, from January 6, 2021 to January 27, 2021; and (2) a corresponding adjournment of
the initial conference scheduled for January 14, 2021 to a date after January 27, 2021 that is
convenient for the Court. I apologize for the timing of the request for an extension of time to
respond to the Complaint. This is Defendant’s third request for an extension of time to respond
to the Complaint. Plaintiffs’ counsel consents to the request, but notes that he will not consent to
any future request for an extension of time to respond to the Complaint.

        Due to the fiscal impact of the COVID19 pandemic on the City of New York, my Office
has lost six full time staff attorneys who handled solely IDEA fees cases. The cases that had
previously been assigned to those attorneys are now assigned to the approximately 20 attorneys
in my division, the General Litigation division, thought the City has recently retained a law firm
to take over some of these cases.
         Case 1:20-cv-07645-PGG Document 12
                                         11 Filed 01/07/21
                                                  01/05/21 Page 2 of 2




       An extension of this deadline would provide me, or another attorney who may be
assigned to the case, the time needed to conduct a review of the documents relating to the
underlying administrative proceeding, as well as Plaintiffs’ counsel’s timesheets in order to
request authority to settle the action and attempt to negotiate a settlement.

       Thank you for your consideration of this request.

                                                             Respectfully,

                                                                    /s/

                                                             Sharon Sprayregen
                                                             Assistant Corporation Counsel

cc:    Kevin Mendillo (by ECF)
       Attorney for Plaintiffs




                                               -2-
